Exhibit 10.1

EXECUTION COPY

 

 

LOGO [g25530g73v33.jpg]

LOAN AGREEMENT

dated as of

March 12, 2009

Among

INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L., as the Borrower

INTERNATIONAL PAPER COMPANY, as the Guarantor

The LENDERS Party Hereto

and

BNP PARIBAS,

Administrative Agent

 

 

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC. and UBS SECURITIES LLC,

Joint Lead Arrangers and Joint Bookrunners

CITIBANK INTERNATIONAL plc,

Syndication Agent

UBS LOAN FINANCE LLC,

Documentation Agent

 

 

$468,000,000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS   

Section 1.01.

   Defined Terms    1

Section 1.02.

   Classification of Loans and Borrowings    11

Section 1.03.

   Terms Generally    11

Section 1.04.

   Accounting Terms and Determinations    12    ARTICLE II       THE CREDITS   

Section 2.01.

   The Commitments    13

Section 2.02.

   Loans and Borrowings    13

Section 2.03.

   Requests for Borrowing    13

Section 2.04.

   [Intentionally Omitted]    14

Section 2.05.

   Funding of Borrowings    14

Section 2.06.

   Interest Elections    14

Section 2.07.

   Termination of Commitments    15

Section 2.08.

   Repayment of Loans; Evidence of Debt    15

Section 2.09.

   Prepayment of Loans    16

Section 2.10.

   Fees    17

Section 2.11.

   Interest    17

Section 2.12.

   Alternate Rate of Interest    17

Section 2.13.

   Increased Costs    18

Section 2.14.

   Break Funding Payments    19

Section 2.15.

   Taxes    19

Section 2.16.

   [Intentionally Omitted]    20

Section 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    20

Section 2.18.

   Mitigation Obligations; Replacement of Lenders    22

Section 2.19.

   Judgment Currency    23

Section 2.20.

   Additional Term Loans    23    ARTICLE III       REPRESENTATIONS AND
WARRANTIES   

Section 3.01.

   Corporate Existence    24

Section 3.02.

   Financial Condition    24

Section 3.03.

   Litigation    24

Section 3.04.

   No Breach    24

Section 3.05.

   Corporate Action of the Obligors    25

Section 3.06.

   Approvals    25

Section 3.07.

   Use of Loans    25

Section 3.08.

   ERISA    25

Section 3.09.

   Taxes    25



--------------------------------------------------------------------------------

Section 3.10.

   Investment Company Act    25

Section 3.11.

   Debt Instruments    25

Section 3.12.

   Environmental Matters    26

Section 3.13.

   Full Disclosure    27

Section 3.14.

   Solvency    27

Section 3.15.

   Anti-Terrorism Laws    27    ARTICLE IV       GUARANTEE   

Section 4.01.

   Guarantee    28

Section 4.02.

   Obligations Unconditional    28

Section 4.03.

   Reinstatement    29

Section 4.04.

   Subrogation    29

Section 4.05.

   Remedies    29

Section 4.06.

   Continuing Guarantee    29    ARTICLE V       CONDITIONS   

Section 5.01.

   Closing Date    30    ARTICLE VI       COVENANTS OF THE OBLIGORS   

Section 6.01.

   Financial Statements    31

Section 6.02.

   Litigation    32

Section 6.03.

   Corporate Existence, Etc.    32

Section 6.04.

   Insurance    33

Section 6.05.

   [Intentionally Omitted]    33

Section 6.06.

   Prohibition of Fundamental Changes    33

Section 6.07.

   Limitation on Liens    34

Section 6.08.

   Total Debt to Total Capital Ratio    36

Section 6.09.

   Minimum Consolidated Net Worth    36    ARTICLE VII       EVENTS OF DEFAULT
      ARTICLE VIII       THE ADMINISTRATIVE AGENT       ARTICLE IX      
MISCELLANEOUS   

Section 9.01.

   Notices    40

Section 9.02.

   Waivers; Amendments    42

Section 9.03.

   Expenses; Indemnity; Damage Waiver    43

Section 9.04.

   Successors and Assigns    44

 

-ii-



--------------------------------------------------------------------------------

Section 9.05.

   Survival    47

Section 9.06.

   Counterparts; Integration; Effectiveness    47

Section 9.07.

   Severability    47

Section 9.08.

   Right of Set-off    47

Section 9.09.

   Governing Law; Jurisdiction; Etc.    48

Section 9.10.

   Waiver of Jury Trial    49

Section 9.11.

   Headings    49

Section 9.12.

   Treatment of Certain Information; Confidentiality    49

Section 9.13.

   USA PATRIOT Act    50

 

SCHEDULE I

   Commitments

SCHEDULE II

   Mandatory Cost Formulae

SCHEDULE III

   Debt Instruments

SCHEDULE IV

   Existing Liens

EXHIBIT A

   Form of Assignment and Assumption

EXHIBIT B

   Form of Borrowing Request

EXHIBIT C

   Form of Interest Election Request

EXHIBIT D

   [Intentionally Omitted]

EXHIBIT E

   Form of Note

EXHIBIT F-1

   Form of Opinion of Debevoise & Plimpton LLP

EXHIBIT F-2

   Form of Opinion of Guarantor Counsel

EXHIBIT F-3

   Form of Opinion of Loyens & Loeff

EXHIBIT G

   Form of Officer’s Certificate

EXHIBIT H

   Form of Increasing Lender Supplement

EXHIBIT I

   Form of Augmenting Lender Supplement

 

-iii-



--------------------------------------------------------------------------------

This LOAN AGREEMENT (this “Agreement”), dated as of March 12, 2009, among
INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L., as Borrower,
INTERNATIONAL PAPER COMPANY, as Guarantor, the LENDERS party hereto, and BNP
PARIBAS, as Administrative Agent.

The Borrower has requested that the Lenders (as hereinafter defined) make loans
to the Borrower on the Closing Date in an aggregate principal amount not
exceeding $468,000,000. The Lenders are prepared to make such loans upon the
terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Term Loan” has the meaning assigned to such term in Section 2.20.

“Adjusted LIBO Rate” means, for the Interest Period for any LIBOR Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to the sum of (i) (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate for such Interest Period plus (ii) the Mandatory
Cost. For the avoidance of doubt, the adjustments to the LIBO Rate in the
Adjusted LIBO Rate definition will be made only as needed to compensate the
Lenders based on their individual situation and so as not to benefit Lenders
that do not bear the relevant costs.

“Administrative Agent” means BNPP, in its capacity as Administrative Agent for
the Lenders hereunder.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory section.

“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest of
(a) the rate of interest announced publicly by BNPP in New York, New York, from
time to time, as BNPP’s prime rate, (b) 0.50% per annum above the Federal Funds
Effective Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day



--------------------------------------------------------------------------------

shall be based on the rate appearing on the Screen at approximately 11:00 a.m.
London time on such day. Each change in any interest rate provided for herein
based upon the Alternate Base Rate resulting from a change in the Alternate Base
Rate shall take effect at the time of such change in the Alternate Base Rate.

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“Patriot Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum (expressed in basis points) set forth below based upon the
long-term debt ratings by S&P and Moody’s, respectively, applicable on such date
to the Index Debt, after giving effect to the Transactions:

 

          

Applicable Margin

     

Ratings by S&P and Moody’s

  

ABR Loans

  

LIBOR Loans

I   

Either (i) A- or higher and Baa1 or higher; or

(ii) BBB+ or higher and A3
or higher

   150.0    250.0 II   

Above category does not apply and either (i) BBB+ or higher
and Baa2 or higher; or

(ii) BBB or higher and Baa1 or higher

   225.0    325.0 III    Above categories do not apply and BBB- or higher and
Baa3
or higher    350.0    450.0 IV   

Above categories do not apply and either (i) BBB- or higher
and Ba1 or higher;

or

(ii) BB+ or higher and Baa3 or higher

   450.0    550.0 V    Above categories do not apply    550.0    650.0

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency; and (iii) if any Event of Default shall have occurred
and be continuing, each of Moody’s and S&P shall be deemed to have established a
rating in the lowest category in the schedule above. Each change in the
Applicable Margin shall apply during the period commencing on the effective

 

-2-



--------------------------------------------------------------------------------

date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment and, after the
Commitments have terminated or expired, the percentage of the aggregate
principal amount of Loans outstanding represented by such Lender’s Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means BNP Paribas Securities Corp., Citigroup Global Markets Inc.
and UBS Securities LLC, in their capacity as joint lead arrangers and joint
bookrunners in respect of the Loans hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“BNPP” means BNP Paribas.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means International Paper Investments (Luxembourg) S.à r.l., a
Luxembourg société à responsabilité limitée (private limited liability company)
having its registered office at 46A avenue J.F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B.
90.703, and having as of the date of this Agreement a share capital of USD
1,229,558,800.00 and a Wholly Owned Subsidiary of the Guarantor.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all LIBOR Loans that have the same Interest Period.

“Borrowing Request” means a request by the Borrower in accordance with
Section 2.03 and substantially in the form of Exhibit B, or such other form as
shall be approved by the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a LIBOR Loan or an ABR Loan bearing
interest at a rate determined on the basis of the Adjusted LIBO Rate, that is
also a day (other than a Saturday or Sunday) on which commercial banks are open
for general business in London and Luxembourg.

 

-3-



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan hereunder on the Closing Date in the amount set forth on
Schedule I opposite such Lender’s name. The initial aggregate amount of the
Lenders’ Commitments is $468,000,000 and shall be subject to termination
pursuant to Section 2.07.

“Communications” has the meaning assigned to such term in Section 9.01(b).

“Consolidated Net Worth” means, as at any time, the sum of the following for the
Guarantor and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the cost of treasury shares;

provided, however, the foregoing calculation shall not take into account any
impairment of goodwill arising under FASB 142 regardless of whether such
impairment arises prior to or after the date hereof.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-4-



--------------------------------------------------------------------------------

“Debt Issuance” means the incurrence or issuance by the Guarantor or any of its
Subsidiaries of any Indebtedness for borrowed money.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States of America.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges, Releases or
threatened Releases of Hazardous Materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, the Grand Duchy of
Luxembourg, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America, or any similar tax
imposed by any other jurisdiction in which such Obligor is located and (c) in
the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
or that is imposed after such time unless such withholding tax is imposed by
reason of any change after such time in (or in the interpretation,
administration, or application of) any law, regulation, double taxation
agreement or any published practice or concession of any relevant Governmental
Authority, or is attributable to such Lender’s failure to comply with
Section 2.15(e), except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from such
Obligor with respect to such withholding tax pursuant to Section 2.15(a).

 

-5-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such date (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by BNPP from three
Federal funds brokers of recognized standing selected by it.

“French Facility” means the loan facility evidenced by that certain Credit
Facility dated as of August 26, 2004 among International Paper Investments
(France) S.A.S., the Guarantor, BNP Paribas as the facility agent thereunder and
Barclays Capital, ABN AMRO Bank N.V. and the financial institutions listed as
Original Lenders therein.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 4.01.

“Guarantor” means International Paper Company, a New York corporation.

“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person.

 

-6-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Index Debt” means senior, unsecured, long-term debt securities of the Guarantor
that are not guaranteed by any other Person or subject to any other credit
enhancement.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Interest Payment Date” means the Maturity Date, as applicable, and (a) with
respect to any ABR Loan, each Quarterly Date and (b) with respect to any LIBOR
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period for a LIBOR Loan that is more than three months long, each day
prior to the last day of such Interest Period that occurs at intervals of three
months after the first day of such Interest Period.

“Interest Period” means, for any LIBOR Loan, the period commencing on the date
of such Loan and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter (or a shorter period or
nine or twelve months if agreed to by all affected Lenders); provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

“Kwidzyn” means International Paper - Kwidzyn sp. z o.o., a Polish joint stock
company.

“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and
(iii) International Paper Investments (Poland), Inc., a Delaware corporation, as
long as it holds no assets other than (A) interests in and contracts with
Kwidzyn, (B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in
Kwidzyn France and (C) cash and cash equivalents.

“Kwidzyn France” means Cellulose et Papiers de Pologne, S.A.S., a French
corporation.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or pursuant
to the provisions set forth in Section 2.20, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

 

-7-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate appearing on Reuters Page LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (such applicable page, the “Screen”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBOR Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Guarantor or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loans” means (i) the loans made by the Lenders to the Borrower pursuant to
Section 2.01 and (ii) the Additional Term Loans.

“Loan Documents” means this Agreement, any promissory notes executed and
delivered pursuant to Section 2.08(f) and any and all other instruments and
documents executed and delivered in connection with any of the foregoing.

“Mandatory Cost” is described in Schedule II.

“Margin Stock” means margin stock within the meaning of Regulations U and X.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, results of operations or financial condition of
the Guarantor and its Subsidiaries, taken as a whole.

“Material Subsidiary” means (i) the Borrower and (ii) any Subsidiary of the
Guarantor that has total assets equal to 5% or more of Consolidated Net Worth.

“Maturity Date” means March 12, 2012.

“MNPI” has the meaning assigned to such term in Section 9.01(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

-8-



--------------------------------------------------------------------------------

“Notes” means any debt securities issued pursuant to a public offering or Rule
144A or other private placement.

“Notice” has the meaning assigned to such term in Section 9.01(a).

“Obligors” means the Borrower and the Guarantor.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permits” has the meaning assigned to such term in Section 3.12(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 9.01(b).

“Private Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Private Siders” has the meaning assigned to such term in Section 9.01(c).

“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity or
(ii) Indebtedness of the Guarantor, International Paper Investments S.A., a
French corporation, or International Paper S.A., a French corporation, that
constitutes Indebtedness of such Person due solely to the pledge, on a
non-recourse basis, by such Person of Indebtedness or capital stock of any
Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn Entity
to any other Person or Persons or (iii) Indebtedness of the Guarantor or any
Subsidiary incurred to finance the acquisition, construction or development of
Project Assets (as defined in Section 6.07(h)); provided in the case of this
clause (iii) that (x) such Indebtedness is non-recourse to any other assets and
(y) the aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.

“Public Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Public Siders” has the meaning assigned to such term in Section 9.01(c).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Closing Date.

“Register” has the meaning assigned to such term in Section 9.04(b).

 

-9-



--------------------------------------------------------------------------------

“Regulations D, U and X” means, respectively, Regulations D, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be amended or supplemented from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments then in effect or, after the Commitments are
terminated, the Loans then outstanding.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“Screen” has the meaning assigned to such term in the definition of “LIBO Rate”.

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Borrowing,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, as to any Person, (a) any corporation of which at least a
majority of the outstanding shares of stock whose class or classes have by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether or not at the time stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person and (b) any partnership or other entity in which such Person and/or
one or more Subsidiaries of such Person shall have an ownership or controlling
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50%. “Wholly Owned Subsidiary” means any Subsidiary
of which all of such shares or ownership interests, other than (in the case of a
corporation) directors’ qualifying shares, are owned or controlled by such
Person and/or one or more Wholly Owned Subsidiaries of such Person.

“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth”.

 

-10-



--------------------------------------------------------------------------------

“Tangible Net Worth” means, as at any time, the sum of the following for the
Guarantor and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the sum of the following: cost of treasury shares and the book value of all
assets of the Guarantor and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Assets” means, at any time, the total assets of the Guarantor and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP.

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Guarantor and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.

“Transactions” means, collectively, (a) the repayment of any and all principal,
interest, fees and other amounts due and owing under the French Facility on the
Closing Date; (b) the execution, delivery and performance of this Agreement and
the borrowings hereunder; and (c) the payment of all fees, commissions and
expenses in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary”.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and

 

-11-



--------------------------------------------------------------------------------

“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms and Determinations.

(a) Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall (unless otherwise disclosed to the Lenders in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, until
the first financial statements are delivered under Section 6.01, shall mean the
financial statements referred to in Section 3.02). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles applied on a basis consistent with that used in
the preparation of the latest annual or quarterly financial statements furnished
to the Lenders pursuant to Section 6.01 unless (i) the Guarantor shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements or (ii) the Required Lenders shall so object in
writing within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 3.02).

(b) Descriptions of Material Variations. The Guarantor shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes of Fiscal Years. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Guarantor will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.

 

-12-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment. Amounts paid or prepaid in
respect of the Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$25,000,000 or a larger multiple of $1,000,000. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of five LIBOR Borrowings outstanding.

(c) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a LIBOR Borrowing, any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.

SECTION 2.03. Requests for Borrowing. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
any Borrowing (other than an ABR Borrowing on the Closing Date), not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, and (b) in the case of an ABR Borrowing on the Closing Date,
not later than 10:00 a.m., New York City time, on such date. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing, the Interest Period therefor, which shall
be a period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(c); and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, the Borrower will be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of

 

-13-



--------------------------------------------------------------------------------

the requested Borrowing. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request any Loans other than (x) the
initial Loans on the Closing Date and (y) the Additional Term Loans in
accordance with Section 2.20.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the Closing Date by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower and designated
by the Borrower in the Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of the
Borrowing on the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the requested Borrowing or
Borrowings, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

(c) Defaulting Lenders. For the avoidance of doubt, the Arrangers and the
Lenders that are Affiliates of the Arrangers shall be entitled (in addition to
the Borrower) to enforce the obligations of any Lender that has not made its
share of the applicable Loans to be made by it available to the Administrative
Agent by 12:00 noon, New York City time, on the Closing Date.

SECTION 2.06. Interest Elections.

(a) Elections by the Borrower. The Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a LIBOR Borrowing, may elect the Interest Period therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

 

-14-



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(c).

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a LIBOR Borrowing prior to the
end of the Interest Period therefor, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to or continued as a LIBOR Borrowing with a 3-month Interest Period.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, (A) no outstanding Borrowing may be converted to or continued as
a LIBOR Borrowing and (B) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period therefor.

SECTION 2.07. Termination of Commitments.

(a) Intentionally Omitted.

(b) Termination of Commitments. The Commitments shall terminate automatically
immediately after the funding of the Loans on the Closing Date; provided that in
any event the Commitments shall terminate at 3:00 p.m., New York City time, on
March 12, 2009 if the funding of the Loans does not occur prior to such time.

(c) Effect of Termination. Any termination of the Commitments shall be
permanent.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders, on the Maturity Date, the principal amount of
the Loans outstanding on the Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

-15-



--------------------------------------------------------------------------------

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first).

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, including any Additional Term Loans, the Type thereof and
each Interest Period therefor, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for account of the Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form of Exhibit E. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.09.

(b) Notices, Etc. Each notice of prepayment shall be given in accordance with
Section 2.08(b), shall be irrevocable; provided that a notice of full prepayment
of all Loans may state that such notice is conditioned upon the consummation of
a Debt Issuance, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as

 

-16-



--------------------------------------------------------------------------------

provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and shall
be made in the manner specified in Section 2.08(b).

SECTION 2.10. Fees.

(a) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(b) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent for
distribution (other than the administrative agent fee referred to in
Section 2.10(a)) to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.11. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) LIBOR Loans. The Loans constituting each LIBOR Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period for
such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by prepayment or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal, interest or premium (if any) on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the prime rate of BNPP
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year); interest shall in each case be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any LIBOR Borrowing:

 

-17-



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
such Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that the provisions of
this Section shall not apply to any determination of the Adjusted LIBO Rate or
the LIBO Rate (as the case may be) for the Interest Period for any LIBOR
Borrowing if the applicable LIBO Rate is available on the Screen as contemplated
by the first sentence of the definition of “LIBO Rate”.

SECTION 2.13. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any LIBOR Loan to the Borrower (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender, in Dollars,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail calculations of such amount
or amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

-18-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan of the Borrower other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan of the Borrower other than on the last day of an
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any Loan of the Borrower on the date specified in any notice delivered pursuant
hereto (including, for the avoidance of doubt, any notice delivered prior to the
Closing Date) (in each case regardless of whether any such notice is permitted
to be revocable under Section 2.09 and is revoked in accordance herewith), or
(d) the assignment of any LIBOR Loan of the Borrower other than on the last day
of an Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.18, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.

In the case of a LIBOR Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBOR Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits from other banks in the eurocurrency
market at the commencement of such period. The Borrower shall not be responsible
for losses described in this Section 2.14 arising more than six (6) months prior
to its receipt of notice of such determination by the respective Lender
requesting compensation for such loss. Such notice, to be effective, shall be
accompanied by a calculation of such losses in reasonable detail. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if such
Obligor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Obligor shall make such deductions
and (iii) such Obligor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

-19-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. In addition, each Obligor shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. Each of the Obligors shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Obligor by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Obligor to a Governmental Authority,
such Obligor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Documentation, Etc. Any Lender that is entitled to an exemption from or
reduction of withholding tax under applicable law with respect to payments under
this Agreement by any Obligor shall deliver to such Obligor (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Obligor, such properly completed and executed
documentation, and shall comply with any other procedural formalities,
prescribed by applicable law as will permit such payments by such Obligor to be
made without withholding or at a reduced rate. Each initial Lender confirms that
as of the date of this Agreement, and each Augmenting Lender confirms that as of
the date its Additional Term Loan is made, no deductions or withholdings for
Taxes are required to be made by any Obligor in respect of payments to be made
to such Lender under the Loan Documents. If any Lender becomes aware that any
such deductions or withholdings have become required (or that there is a change
in the rate or basis of such deductions or withholdings) such Lender shall
promptly notify the Obligors and the Administrative Agent.

SECTION 2.16. [Intentionally Omitted].

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14 or 2.15 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

-20-



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, and each termination of the amount of
the Commitments under Section 2.07 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on the Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the amounts
of interest on the Loans then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Guarantor or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Obligor
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any Obligor’s rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

-21-



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if any Obligor is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if any Obligor is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including any amounts payable under Section 2.14 as a result of
such assignment), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender defaults, or gives written notice
of its intent to default, in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to the Administrative
Agent, replace such defaulting Lender with one or several assignees that shall
assume all of such defaulting Lender’s interests, rights and obligations under
this Agreement (which assignee or assignees shall be other Lenders that accept
such assignment) in accordance with and subject to the restrictions contained in
Section 9.04; provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) the Assignment and Assumption effecting the
assignment of a defaulting Lender’s interests, rights and obligations under this
Agreement need not be executed by such defaulting Lender, (iii) each assignee
Lender may, at its option, make the Loans of such defaulting Lender as ABR Loans
regardless of whether the Borrowing Request requested LIBOR Loans, which ABR
Loans may be converted into LIBOR Loans in accordance with Section 2.06 so long
as such LIBOR Loans would become part of a Borrowing of LIBOR Loans made by the
Lenders on the Closing Date or have an Interest Period that ends on the same
date as the Interest Period selected for a Borrowing of LIBOR Loans made by the
Lenders on the Closing Date and (iv) any such assignment shall not affect the
rights of the Borrower, the Arrangers and the Lenders that are Affiliates of the
Arrangers under Section 2.05(c) against the defaulting Lender, including to
obtain damages in respect of such default.

 

-22-



--------------------------------------------------------------------------------

SECTION 2.19. Judgment Currency. This is an international loan transaction in
which the specification of Dollars (the “Specified Currency”), and payment in
New York City (the “Specified Place”), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency. The payment obligations of the Obligors
under this Agreement shall not be discharged or satisfied by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange that shall be applied shall be the
rate at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding the day on which such judgment is rendered. The
obligation of any Obligor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and such Obligor hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 2.20. Additional Term Loans. The Borrower may from time to time elect to
request one or more tranches of additional term loans (each an “Additional Term
Loan”), in each case in minimum increments of $10,000,000 so long as, after
giving effect thereto, the aggregate amount of all such Additional Term Loans
does not exceed $182,000,000. The Borrower may arrange for any such Additional
Term Loans to be provided by one or more existing Lenders (each Lender so
agreeing to provide such Additional Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”), to provide
such Additional Term Loans; provided that (i) each Augmenting Lender, shall be
subject to the approval of the Borrower and the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit H hereto and with such changes as
reasonably agreed by the Administrative Agent, the Borrower and the Increasing
Lender, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit I
hereto and with such changes as reasonably agreed by the Administrative Agent,
the Borrower and the Augmenting Lender. No consent of any Lender (other than the
Lenders participating in any Additional Term Loan) shall be required for any
Additional Term Loans pursuant to this Section 2.20 and no Lender shall be
required to provide any Additional Term Loans without its consent. Additional
Term Loans created pursuant to this Section 2.20 shall become effective and be
made on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no Additional
Term Loans shall become effective and be made under this paragraph unless,
(i) on the proposed date of the borrowing of such Additional Term Loans, the
Borrower shall be in compliance (on a pro forma basis) with the covenants
contained in Sections 6.08 and 6.09 and (ii) the Administrative Agent shall have
received documents consistent with those delivered on the

 

-23-



--------------------------------------------------------------------------------

Closing Date as to the corporate power and authority of the Borrower to borrow
the Additional Term Loans. The Additional Term Loans (a) shall rank pari passu
in right of payment with the other Loans, (b) shall not mature earlier than the
Maturity Date, (c) shall otherwise be treated substantially the same as the
other Loans and (d) shall, for all purposes of this Agreement, be considered
Loans on a pro rata basis with all other Loans outstanding under this facility
provided that (x) Additional Term Loans shall initially either be made as Base
Rate Loans or be made with an initial Interest Period that ends on the same day
(the “Rollover Date”) as the first Interest Period for any then existing Loans
that ends after the date such Additional Term Loans are made, (y) interest
accruing on Additional Term Loans until the Rollover Date shall accrue solely
for the benefit of the Lenders that have made such Additional Term Loans and
(z) on the Rollover Date, the Additional Term Loans shall be rolled over with
then outstanding Loans and all Lenders shall share pro rata the interest
accruing on Additional Term Loans and other then outstanding Loans.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Guarantor represents and warrants to the Lenders, as of the Closing Date,
that:

SECTION 3.01. Corporate Existence. Each of the Guarantor and its Material
Subsidiaries (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.

SECTION 3.02. Financial Condition. The Guarantor has heretofore furnished to the
Lenders the consolidated balance sheets of the Guarantor and its Consolidated
Subsidiaries as at December 31, 2007 and 2008 and the related consolidated
statements of operations, cash flows and changes in common shareholders’ equity
of the Guarantor and its Consolidated Subsidiaries for the three fiscal years
ended December 31, 2008, with the opinion thereon of Deloitte & Touche LLP. Such
financial statements fairly present, in all material respects, the consolidated
financial condition of the entities to which they relate as at the dates
presented, and the consolidated results of their operations and cash flows for
the periods presented, all in accordance with GAAP. Neither the Guarantor nor
any of its Subsidiaries had on said dates any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said balance sheets as at said date. Since
December 31, 2008, there has been no event or condition that could result in a
Material Adverse Effect.

SECTION 3.03. Litigation. The legal or arbitral proceedings, and proceedings by
or before any Governmental Authority, now pending or (to the knowledge of the
Guarantor) threatened against the Guarantor and/or any of its Material
Subsidiaries will not, in the opinion of the General Counsel of the Guarantor,
result in imposition of liability or assessment against (including seizure of)
property that would result in a Material Adverse Effect.

SECTION 3.04. No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Guarantor or any of its
Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction

 

-24-



--------------------------------------------------------------------------------

or decree of any Governmental Authority, or any material agreement or instrument
to which the Guarantor or any of its Subsidiaries is a party or by which any of
them is bound or to which any of them is subject, or constitute a default under
any such agreement or instrument, other than immaterial conflicts under
contractual obligations.

SECTION 3.05. Corporate Action of the Obligors. The Obligors have all necessary
corporate power and authority to execute, deliver and perform their obligations
under this Agreement; the execution, delivery and performance by the Obligors of
this Agreement have been duly authorized by all necessary corporate action on
their part; and this Agreement has been duly and validly executed and delivered
by the Obligors and constitutes the legal, valid and binding obligation of the
Obligors, enforceable in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

SECTION 3.06. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Obligors of this Agreement or for the
validity or enforceability thereof.

SECTION 3.07. Use of Loans. The Borrower will use the proceeds of the Loans
solely to repay the French Facility, for its general corporate purposes (solely
in the case of Additional Term Loans) and to pay fees, commissions and expenses
in connection with the Transactions. Neither the Guarantor nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock and no part of the proceeds of
any Loan hereunder will be used to buy or carry, or to extend credit to others
to buy or carry, any Margin Stock.

SECTION 3.08. ERISA. The Guarantor and the ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and are in compliance in all material respects with
the applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

SECTION 3.09. Taxes. United States Federal income tax returns of the Guarantor
have been examined and closed through the fiscal year of the Guarantor ended
December 31, 2000. The Guarantor and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns required to
be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Guarantor or any of its Subsidiaries
except for those being contested in good faith and for which adequate reserves
have been established in accordance with GAAP. The charges, accruals and
reserves on the books of the Guarantor and its Material Subsidiaries in respect
of taxes and other governmental charges are, in the opinion of the Guarantor,
adequate. If the Guarantor is a member of an affiliated group of corporations
filing consolidated returns for United States Federal income tax purposes, it is
the “common parent” of such group.

SECTION 3.10. Investment Company Act. None of the Obligors is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.11. Debt Instruments. Schedule III is a complete and correct list, as
of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Guarantor or any of its

 

-25-



--------------------------------------------------------------------------------

Subsidiaries (other than any such Indebtedness, extension of credit (or
commitment therefor) or guarantee the aggregate principal or face amount of
which is not greater than $150,000,000), and the aggregate principal or face
amount outstanding or which may become outstanding under each such arrangement
is correctly described in Schedule III.

SECTION 3.12. Environmental Matters.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) the Guarantor and each of its Material Subsidiaries have obtained all
permits, licenses and other authorizations (“Permits”) required under all
applicable Environmental Laws for their respective operations, businesses and
assets, and such permits are in full force and effect and the Guarantor and each
of its Material Subsidiaries are in compliance with the terms and conditions of
all such Permits;

(ii) the Guarantor and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

(iii) neither the Guarantor nor any of its Material Subsidiaries has received
any written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Guarantor or any
of its Material Subsidiaries have knowledge that any such notice will be
received or is being threatened;

(iv) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Guarantor or any of its Material Subsidiaries,
threatened, under any Environmental Law to which the Guarantor or any of its
Material Subsidiaries is or will be named as a party, nor are any of them
subject to any consent decree, or consent order or other orders or judgments
under any Environmental Law;

(v) there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Guarantor or any of its Material Subsidiaries, formerly, owned or operated
by any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and

(vi) neither the Guarantor nor any of its Material Subsidiaries has
contractually assumed or undertaken responsibility for any liability or
obligation of any Person arising under or relating to any Environmental Laws.

(b) Compliance Review. In the ordinary course of its business, the Guarantor
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Guarantor and its Subsidiaries, in the course
of which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or hazardous substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Guarantor has reasonably
concluded that, except as expressly disclosed in the Guarantor’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2008, such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

SECTION 3.13. Full Disclosure. The Guarantor has heretofore furnished to each of
the Lenders a true copy of the Guarantor’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2008 (the “Annual Report”), as filed by the
Guarantor with the Securities and Exchange Commission. The Annual Report and any
quarterly and other periodic reports filed by the Guarantor with the Securities
and Exchange Commission after December 31, 2008 and on or prior to the Closing
Date, taken as a whole and considered together with the Current Reports on Form
8-K (to the extent filed since the date of filing of the Annual Report but on or
prior to the Closing Date) and the information responsive to Part III of Form
10-K for the fiscal year ended December 31, 2007 provided in the Guarantor’s
Proxy Statement filed on April 8, 2008, do not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

SECTION 3.14. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of the Loans
and after giving effect to the application of the proceeds of the Loans, (a) the
fair value of the properties of each Obligor (individually and on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Obligor (individually and on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Obligor (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured during a period from the Closing Date through the date that is 90 days
after the Maturity Date; and (d) each Obligor (individually and on a
consolidated basis with its Subsidiaries) will not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

SECTION 3.15. Anti-Terrorism Laws. Neither the Guarantor nor any of its Material
Subsidiaries (i) has violated or is in violation of Anti-Terrorism Laws or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in the “Forty Recommendations” and “Nine
Special Recommendations” published by the Organisation for Economic Co-operation
and Development’s Financial Action Task Force on Money Laundering.

Neither the Guarantor nor any of its Material Subsidiaries is an Embargoed
Person.

Neither the Guarantor nor any of its Material Subsidiaries (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

-27-



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTEE

SECTION 4.01. Guarantee. The Guarantor hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Title 11 of the
Bankruptcy Code after any bankruptcy or insolvency petition under Title 11 of
the Bankruptcy Code, regardless of whether allowed or allowable in such
proceeding) on the Loans made by the Lenders to, and the promissory notes held
by the Lenders pursuant to Section 2.08(f) of, the Borrower and all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement, in each
case, strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Guarantor hereby
further agrees that if the Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. This is a guarantee of
payment and not of collection.

SECTION 4.02. Obligations Unconditional. The obligations of the Guarantor under
Section 4.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity, legality or enforceability of the obligations
of the Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (including any immunity, sovereign
or otherwise, to which the Borrower may be entitled), it being the intent of
this Section that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not affect the liability of the Guarantor hereunder:

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be amended,
done or omitted;

(iii) the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein or therein;

(iv) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;

(v) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realize the full value of any
Guaranteed Obligations;

 

-28-



--------------------------------------------------------------------------------

(vi) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or

(vii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented, or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.

The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.

SECTION 4.03. Reinstatement. The obligations of the Guarantor under this Article
IV shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise and the Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration.

SECTION 4.04. Subrogation. The Guarantor hereby waives all rights of subrogation
or contribution, whether arising by operation of law (including any such right
arising under the Bankruptcy Code, as now or hereafter in effect) or otherwise,
by reason of any payment by it pursuant to the provisions of this Article IV and
further agrees that for the benefit of each of its creditors (including each
Lender and the Administrative Agent) that any such payment by it of the
Guaranteed Obligations of the Borrower shall constitute a contribution of
capital by the Guarantor to the Borrower or, if evidenced by an instrument in
form and substance (and containing terms of subordination) satisfactory to the
Required Lenders, indebtedness subordinated in right of payment to the principal
of and interest (including post-petition interest) on the Loans owing by the
Borrower.

SECTION 4.05. Remedies. The Guarantor agrees that, as between the Guarantor and
the Lenders, the obligations of the Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VII) for purposes of Section 4.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the Guarantor
for purposes of said Section 4.01.

SECTION 4.06. Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

-29-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS

SECTION 5.01. Closing Date. The effectiveness of this Agreement and the
obligations of the Lenders to make Loans hereunder shall be subject to
satisfaction of each of the following conditions, or waiver of such conditions
in accordance with Section 9.02:

(a) The Administrative Agent shall have received each of the following
documents:

(i) Executed Counterparts. From each Obligor a counterpart of this Agreement
signed on behalf of such Obligor.

(ii) Opinion of Counsel to the Obligors. A favorable written opinion of
(i) Debevoise & Plimpton LLP, special counsel for the Obligors, substantially in
the form of Exhibit F-1, (ii) Marla F. Adair, Senior Counsel - Corporate Law to
the Guarantor, substantially in the form of Exhibit F-2 and (iii) Loyens &
Loeff, special Luxembourg counsel for the Borrower, substantially in the form of
Exhibit F-3 (and the Guarantor hereby instructs such counsel to deliver such
opinions to the Lenders and the Administrative Agent).

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent, any Arranger or their counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the borrowings hereunder by the Borrower, and the Guarantee of the Guaranteed
Obligations by the Guarantor, each of which shall be reasonably satisfactory to
the Arrangers in form and substance, including with respect to the Borrower,
(x) an up-to-date excerpt from the Luxembourg Trade and Companies Register and a
copy of the non-bankruptcy certificate issued for the Borrower by the du
Tribunal d’Arrondissement de et à Luxembourg and (y) a domiciliation certificate
by a Manager of the Borrower confirming, inter alia, that it has complied with
all legal requirements of the Luxembourg law of 31 May 1999, as amended,
regarding the domiciliation of companies (Mémorial A, Journal Officiel du
Grand-Duché du Luxembourg, N°77, 21/06/1999, p. 1681 ff.).

(b) French Facility. The Administrative Agent shall have received evidence
satisfactory to it that any and all principal, interest, fees and other amounts
due and owing under the French Facility are being fully repaid with the proceeds
of the Loans and with other funds otherwise available to the Borrower.

(c) Patriot Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 9.13.

(d) Fees. All reasonable and out-of-pocket costs and expenses (including legal
fees and expenses of one firm of counsel per jurisdiction and the fees and
expenses of appraisers, consultants and other advisors) and compensation payable
to the Lenders, the Arrangers or the Administrative Agent as set forth in the
Fee Letters or herein shall have been paid to the extent due. Any reimbursement
pursuant hereto shall be without duplication of any reimbursement to the
Lenders, the Arrangers or the Administrative Agent and their respective
affiliates under any other agreements.

(e) Representations and Warranties. The representations and warranties in
Article III shall (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, be, except to the
extent that they relate to a particular date, true and correct in all respects
on and as of the Closing Date, as if made on and as of the Closing Date, and
(ii) in the case of all

 

-30-



--------------------------------------------------------------------------------

other representations and warranties, except to the extent that they relate to a
particular date, be true and correct in all material respects on and as of the
Closing Date, as if made on and as of the Closing Date and the Administrative
Agent shall have received a certificate to this extent signed by an officer of
the Guarantor, dated the Closing Date, substantially in the form of Exhibit G.

(f) Debt Ratings. The ratings of the Index Debt of the Guarantor on the Closing
Date shall be BBB- or higher from S&P and Baa3 or higher from Moody’s.

(g) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.

(h) Funding Indemnity Letter. In the event the Borrower has requested LIBOR
Loans for the initial Borrowing on the Closing Date, the Administrative Agent
shall have received an executed letter agreement from the Borrower and the
Guarantor, in form and substance reasonably satisfactory to the Administrative
Agent, agreeing to compensate the Lenders in accordance with Section 2.14 in the
event the Borrower fails to borrow such LIBOR Loans on the Closing Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

ARTICLE VI

COVENANTS OF THE OBLIGORS

The Guarantor agrees that, on or after the Closing Date and until payment in
full of all Loans hereunder, all interest thereon and all other amounts payable
by any Obligor hereunder:

Part A. Affirmative Covenants.

SECTION 6.01. Financial Statements. The Guarantor shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Guarantor, consolidated
statements of earnings and cash flows of the Guarantor and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of a senior
financial officer of the Guarantor, which certificate shall state that said
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Guarantor and
its Consolidated Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Guarantor, consolidated statements of earnings, cash flows
and common shareholders’ equity of the Guarantor and its Consolidated
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in each case in comparative form the
corresponding consolidated figures for the preceding fiscal year, and
accompanied by an unqualified opinion thereon of Deloitte & Touche LLP or any
other independent certified public accountants of recognized national standing,
which opinion shall state that said consolidated financial statements fairly
present, in all material respects, the consolidated financial condition and
results of operations and cash flows of the Guarantor and its Consolidated
Subsidiaries as at the end of, and for, such fiscal year;

 

-31-



--------------------------------------------------------------------------------

(c) promptly upon their becoming available, notices of the filing of all regular
periodic reports which the Guarantor shall have filed with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Guarantor
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section;

(e) promptly after the Guarantor knows or has reason to know that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that the Guarantor has taken and proposes to take with respect
thereto;

(f) prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Guarantor becoming aware of any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(g) from time to time such other information regarding the business, affairs or
financial condition of the Guarantor or any of its Material Subsidiaries
(including any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as the Administrative Agent may reasonably
request (on its own behalf or on behalf of any Lender).

The Guarantor will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Guarantor (i) to the effect
that no Default has occurred and is continuing (or, if any Default has occurred
and is continuing, describing the same in reasonable detail and describing the
action that the Guarantor has taken and proposes to take with respect thereto)
and (ii) setting forth in reasonable detail the computations necessary to
determine whether the Guarantor is in compliance with Sections 6.08 and 6.09 as
of the end of the respective quarterly fiscal period or fiscal year.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered in accordance with this Section on the date on which the
Guarantor notifies the Administrative Agent that such information has been
posted on the Guarantor’s website on the Internet, at www.sec.gov or at another
website identified by the Guarantor in a notice to the Administrative Agent and
accessible by the Lenders without charge.

SECTION 6.02. Litigation. The Guarantor will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Guarantor or any of its Material Subsidiaries, except any proceeding which,
if adversely determined, would not have a Material Adverse Effect.

SECTION 6.03. Corporate Existence, Etc.

 

-32-



--------------------------------------------------------------------------------

(a) The Guarantor will, and will cause each of its Material Subsidiaries to,
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section shall prohibit
any transaction expressly permitted under Section 6.06); comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority if failure to comply with such requirements
would reasonably be expected to result in a Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained; maintain
all of its properties used or useful in its business in good working order and
condition, ordinary wear and tear excepted; provided, however, that the
Guarantor or any Subsidiary of the Guarantor may discontinue the maintenance of
a property if such discontinuance is, in the opinion of the Guarantor, desirable
in the conduct of its business and is not likely to have a Material Adverse
Effect; keep proper books of record and account in which entries are made of all
dealings and transactions in relation to its business and activities; and upon
reasonable advance notice, permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its properties, and to discuss
its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent.

(b) The Guarantor will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial and other
corrective actions as required under any Environmental Laws unless being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect thereto in accordance with GAAP, except in each
case where failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.04. Insurance. The Guarantor will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

SECTION 6.05. [Intentionally Omitted].

Part B. Negative Covenants.

SECTION 6.06. Prohibition of Fundamental Changes. The Guarantor will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Guarantor will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or a substantial part of its business or assets, whether now
owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business). Notwithstanding the foregoing
provisions of this Section:

(a) any Subsidiary of the Guarantor other than the Borrower may be merged or
consolidated with or into: (i) the Guarantor if the Guarantor shall be the
continuing or surviving corporation or (ii) any other Subsidiary; provided that
if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
Person;

 

-33-



--------------------------------------------------------------------------------

(b) any Subsidiary of the Guarantor other than the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Guarantor or a Wholly Owned Subsidiary of the
Guarantor;

(c) the Guarantor or any Subsidiary of the Guarantor other than the Borrower may
merge or consolidate with any other Person if (i) in the case of a merger or
consolidation of the Guarantor, any successor entity (if other than the
Guarantor) assumes, in a manner satisfactory to the Administrative Agent, all of
the Guarantor’s obligations under this Agreement (and, in that connection,
delivers to the Administrative Agent such evidence of corporate authorization
and opinions of counsel as are consistent with those delivered by the Guarantor
pursuant to Section 5.01 on the Closing Date and are reasonably requested by the
Administrative Agent), (ii) in the case of a merger or consolidation of any
Subsidiary other than the Borrower, the surviving Person is a Wholly Owned
Subsidiary of the Guarantor and (iii) after giving effect thereto no Default
would exist hereunder;

(d) the Borrower may (i) be merged or consolidated with or into: any Subsidiary
of the Guarantor if the Borrower shall be the continuing or surviving Person,
(ii) sell, lease, transfer or otherwise dispose of less than substantially all
of its assets to the Guarantor or a Wholly Owned Subsidiary of the Guarantor and
(iii) sell, lease, transfer or otherwise dispose of all or substantially all of
its assets to the Guarantor; and

(e) in addition to the dispositions permitted pursuant to clauses (a) through
(d) of this Section and dispositions not otherwise restricted by this
Section 6.06 (which for the avoidance of doubt shall include sales or transfers
of accounts receivable and related rights and assets to Red Bird Receivables LLC
in the ordinary course of business), the Guarantor or any Subsidiary of the
Guarantor may sell or otherwise dispose of any other assets (including by merger
or consolidation) if, after giving effect to any such sale or disposition, the
book value (determined at the time of sale or disposition) of such assets,
together with the aggregate book value of all other assets sold or disposed of
under this Section 6.06(e) since December 31, 2008 (assuming this Section 6.06
had been in effect since December 31, 2008), does not exceed 20% of Total Assets
at December 31, 2008.

SECTION 6.07. Limitation on Liens. The Guarantor will not, nor will it permit
any of its Material Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Guarantor or any of its Material
Subsidiaries, as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(c) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

-34-



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Guarantor or any of its Material Subsidiaries;

(f) Liens on assets of Persons that become Subsidiaries of the Guarantor after
the date of this Agreement, provided that such Liens are in existence at the
time the respective Persons become Subsidiaries of the Guarantor and were not
created in anticipation thereof;

(g) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Guarantor or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause
(B) that such Lien attaches to such asset within 270 days after the acquisition
or completion of construction and commencement of full operations thereof;
provided further that no such Lien shall extend to or cover any property of the
Guarantor or such Material Subsidiary other than the respective property so
acquired and improvements thereon; and provided further, that the principal
amount of Indebtedness secured by any such Lien shall at no time exceed 95% of
the fair market value (as determined in good faith by a senior financial officer
of the Guarantor) of the respective property at the time it was acquired (by
purchase, construction or otherwise);

(h) Liens on assets consisting of a capital project and rights related thereto
(“Project Assets”) securing Indebtedness incurred to finance the acquisition,
construction or development of such Project Assets; provided that (x) such
Indebtedness is non-recourse to any other assets; (y) the aggregate principal
amount of Indebtedness secured by Liens permitted by this paragraph (h) may at
no time exceed $200,000,000; and (z) such Liens attach to such Project Assets
within two years after the initial acquisition or completion of construction or
development of such Project Assets;

(i) Liens upon real and/or personal property of the Guarantor or any Material
Subsidiary of the Guarantor in favor of the United States of America or any
State thereof, any department, agency or instrumentality or political
subdivision of the United States of America or any State thereof, or any bonding
authority (including any authority established for the issuance of industrial
revenue bonds or similar instruments) to secure partial, progress, or advance or
other payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

(j) Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;

(k) Liens granted to provide security in substitution for collateral presently
securing existing Indebtedness, so long as such substitute collateral does not
cover any property other than the property securing such existing Indebtedness;

 

-35-



--------------------------------------------------------------------------------

(l) Liens securing judgments up to $200,000,000 for the payment of money in an
amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;

(m) Liens in existence on the date hereof and listed on Schedule IV;

(n) additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and

(o) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property);

and provided further that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Guarantor or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.

SECTION 6.08. Total Debt to Total Capital Ratio. The Guarantor will not at any
time permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.

SECTION 6.09. Minimum Consolidated Net Worth. The Guarantor will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.

ARTICLE VII

EVENTS OF DEFAULT

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing after the Closing Date:

(a) The Borrower shall default in the payment when due of any principal of any
Loan; or the Borrower shall default in the payment when due of any interest on
any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or

(b) Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project Indebtedness or (iii) Indebtedness owed by any Material
Subsidiary to an Obligor) of the Guarantor or any of its Material Subsidiaries
aggregating $200,000,000 or more shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase or otherwise), prior to its
stated maturity; or

(c) Any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by any Obligor, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made or furnished; or

(d) The Guarantor shall default in the performance of any of its obligations
under any of Sections 6.06, 6.07, 6.08 or 6.09; or any Obligor shall default in
the performance of any of its other

 

-36-



--------------------------------------------------------------------------------

obligations in this Agreement and such default shall continue unremedied for a
period of thirty days after notice thereof to such Obligor (through notification
to the Guarantor) by the Administrative Agent or any Lender (through the
Administrative Agent); or

(e)(i) The Guarantor or any of its Material Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due or (ii) with respect to the Borrower only, the financial difficulties make
it impossible to meet its commitments (cessation de paiements) and its
creditworthiness is shattered (ébranlement du crédit) within the meaning of
Article 437 of the Luxembourg Commercial Code; or

(f)(i) The Guarantor or any of its Material Subsidiaries (other than the
Borrower) shall (A) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (B) make a general assignment for the
benefit of its creditors, (C) commence a voluntary case under the Bankruptcy
Code (as now or hereafter in effect), (D) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (E) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, or (F) take any
corporate action for the purpose of effecting any of the foregoing or (ii) with
respect to the Borrower only, the Borrower is subject to any (A) insolvency
proceedings (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code or any other insolvency proceedings pursuant to the Council
Regulation (EC) n°1346/2000 of 2 May 2000 on insolvency proceedings,
(B) controlled management (gestion contrôlée) within the meaning of the grand
ducal regulation of 24 May 1935 on controlled management, (C) voluntary
arrangement with creditors (concordat préventif de faillite) within the meaning
of the law of 14 April 1886 on arrangements to prevent insolvency, as amended,
(D) suspension of payments (sursis de paiement) within the meaning of Articles
593 ff. of the Luxembourg Commercial Code and (E) voluntary or compulsory
winding-up pursuant to the law of 10 August 1915 on commercial companies, as
amended; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Guarantor or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Guarantor or such Material Subsidiary or of all or any substantial part of its
assets, or with respect to the Borrower only, the appointment of a “commissaire
à la gestion contrôlée”, a “liquidateur”, an “administrateur de justice”, a
“curateur”, an “expert en relation avec la procédure de gestion contrôlée” or
any similar officer as a consequence of its financial difficulties, or
(iii) similar relief in respect of the Guarantor or such Material Subsidiary
under any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
90 or more days; or an order for relief against the Guarantor or such Material
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Guarantor and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Guarantor or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

 

-37-



--------------------------------------------------------------------------------

(i) An event or condition shall occur or exist with respect to any Plan,
Multiemployer Plan and, as a result of such event or condition, together with
all other such events or conditions, the Guarantor or any ERISA Affiliate shall
be reasonably likely in the opinion of the General Counsel of the Guarantor to
incur a liability to a Plan, a Multiemployer Plan or PBGC (or any combination of
the foregoing) which is in excess of 10% of Consolidated Net Worth; or

(j)(i) Any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended, it being agreed that an
employee of the Guarantor or any Consolidated Subsidiary for whom shares are
held under an employee stock ownership, employee retirement, employee savings or
similar plan and whose shares are voted in accordance with the instructions of
such employee shall not be a member of a group of persons within the meaning of
said Section 13 or 14 solely because such employee’s shares are held by a
trustee under said plan) shall acquire, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act, as amended) of 35% or more of the
outstanding shares of stock of the Guarantor having by the terms thereof
ordinary voting power to elect (whether immediately or ultimately) a majority of
the board of directors of the Guarantor (irrespective of whether or not at the
time stock of any other class or classes of stock of the Guarantor shall have or
might have voting power by reason of the happening of any contingency) or
(ii) the Borrower shall cease to be a Wholly Owned Subsidiary of the Guarantor;
or

(k)(i) During any period of 24 consecutive calendar months, a majority of the
board of directors of the Guarantor shall no longer be composed of individuals
(A) who were members of said board of directors on the first day of such period
or (B) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors or
(ii) the acquisition of direct or indirect Control of the Borrower by any Person
or group other than the Guarantor or any of its Wholly Owned Subsidiaries; or

(l) Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of June 4, 2008 between the Guarantor and the Bank of the New
York, as trustee, as, such Supplemental Indenture is in effect on such date)
shall occur; or

(m) Article IV of this Agreement shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or the
Guarantor shall repudiate or deny any portion of its liability or obligation for
the obligations of the Borrower hereunder or any of the Guaranteed Obligations;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII with respect to any Obligor, the
Administrative Agent may and, upon request of the Required Lenders shall, by
notice to the Guarantor, declare the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the Obligors
hereunder (including any amounts payable under Section 2.14) to be forthwith due
and payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Obligor; and (2) in the case of the occurrence
of an Event of Default referred to in clause (f) or (g) of this Article VII with
respect to any Obligor, the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Obligors
hereunder (including any amounts payable under Section 2.14) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by each
Obligor.

 

-38-



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Guarantor or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein); provided
that the Administrative Agent shall not be required to take any action that, in
its judgment or the judgment of its counsel, may expose the Administrative Agent
to liability or that is contrary to this Agreement or applicable Requirements of
Law, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Guarantor or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Guarantor or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, the contents of any certificate, report or other document delivered
hereunder or in connection herewith, the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative

 

-39-



--------------------------------------------------------------------------------

Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Guarantor. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Obligors to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Obligors and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(i) if to the Borrower or any Guarantor, to the Guarantor at Office of the
Treasurer, International Paper Company, 6400 Poplar Avenue, Memphis, TN 38197
(Telecopy No. (901) 419-4539; Telephone No. (901) 419-4740); with a copy to the
Office of the General Counsel, 6400 Poplar Avenue, Memphis, TN 38197 (Telecopy
No. (901) 214-1248; Telephone No. (901) 419-3829); with a copy to the Borrower
at Office of the Controller, International Paper Investments (Luxembourg) S.à
r.l., 46A, Avenue J.F. Kennedy, L-1855 Luxembourg;

 

-40-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to BNP Paribas, Newport Tower, 525
Washington Boulevard, Jersey City, New Jersey 07310, Attention of Team Leader:
Dina Wilson, Assistant Vice President (Telecopy No. (201) 850-4020; Telephone
No. (201) 850-6807; and

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Guarantor and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(b) Platform. Each Obligor further agrees that Administrative Agent may make all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or the Lenders pursuant to this Agreement , including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (collectively, the
“Communications”) available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to the Obligors, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such Person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

(c) Public/Private. Each Obligor hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Guarantor clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Guarantor represents and warrants that no
Public Sider Communication contains or will contain any MNPI. “Private Siders”
means Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” means Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to the Guarantor or its Affiliates’
securities or loans. “MNPI” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Guarantor,
its Affiliates and any of their respective securities.

 

-41-



--------------------------------------------------------------------------------

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures to
ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will designate at least one individual to receive Private Sider Communications
on its behalf in compliance with its procedures and applicable law and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Private Sider Communications may be sent by
electronic transmission.

Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by (x) each Obligor and (y) the Required Lenders or the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
termination or expiration of any Commitment, without the written consent of each
Lender affected thereby,

 

-42-



--------------------------------------------------------------------------------

(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder, or reductions of Commitments, shall be applied as among
the Lenders or Loans, without the written consent of each Lender affected
thereby,

(v) release the Guarantor from its Guarantee or limit its liability in respect
of such Guarantee, without the written consent of each Lender;

(vi) change the definition of the term “Required Lenders” without the written
consent of each Lender, or change any of the provisions of this Section or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each Obligor shall pay, on a joint and several basis,
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of one counsel (in addition to one local counsel per
jurisdiction) for the Administrative Agent and the Arrangers, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any proposed or effective amendments,
modifications or waivers of the provisions hereof, and (ii) all out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Arrangers or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

(b) Indemnification. Each Obligor shall indemnify, on a joint and several basis,
the Administrative Agent, the Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes), including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or Release of Hazardous Materials on, at,
under or from any property or facility owned or operated by the Guarantor or any
of its Subsidiaries, or any liability arising under any Environmental Law
related in any way to the Guarantor or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

 

-43-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that any Obligor fails to pay any
amount required to be paid by it to the Administrative Agent and the Arrangers
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent and the Arrangers such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent and the Arrangers, as applicable, in their respective
capacities as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, the Arrangers, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Arrangers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default referred to
in clause (a), (e), (f) or (g) of Article VII has occurred and is continuing,
any other assignee; and

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund.

 

-44-



--------------------------------------------------------------------------------

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500,

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and

(E) the assignee, unless such assignment has been consented to by the Borrower
pursuant to Section 9.04(b)(i)(A), shall deliver a notice thereof to the
Borrower.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement in
addition to any rights and obligations theretofore held by it as a Lender, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Obligors, shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Obligors, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Obligors and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

-45-



--------------------------------------------------------------------------------

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section and any written consent
to such assignment required by paragraph (b)(i) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower or the Administrative Agent sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Obligors, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b), that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 or 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
Notwithstanding anything in this paragraph to the contrary, any bank that is a
member of the Farm Credit System that (a) has purchased a participation from
CoBank in the minimum amount of $10,000,000 on or after the Closing Date,
(b) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by CoBank as being entitled to be
accorded the rights of a voting participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives prior written consent of the Borrower and the Administrative Agent
to become a Voting Participant, shall be entitled to vote (and the voting rights
of CoBank shall be correspondingly reduced), on a dollar-for-dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of assignee as set forth in Exhibit A hereto and (ii) state the dollar
amount of the participation purchased. The Borrower and the Administrative Agent
shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph. Each Lender, acting for this purpose as an
agent of the Borrower, shall maintain a register for recordation of the names
and addresses of its Participants and the amounts of their participations, the
entries in which participant register shall be conclusive.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 2.15 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Obligors, to comply with Section 2.15(e) as
though it were a Lender.

 

-46-



--------------------------------------------------------------------------------

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

SECTION 9.08. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
such Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.

 

-47-



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law, subject to any relevant mandatory exequatur procedure. Nothing
in this Agreement shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Obligor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law. The Borrower irrevocably
designates and appoints the Guarantor, as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 9.09(b) in
any federal or New York State court sitting in New York City. The Guarantor
hereby represents, warrants and confirms that the Guarantor has agreed to accept
such appointment. Said designation and appointment shall be irrevocable by the
Borrower until all Loans, all reimbursement obligations, interest thereon and
all other amounts payable by the Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof. The Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Guarantor as provided in this Section 9.09(d); provided that, to the extent
lawful and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Guarantor and (if applicable to) the Borrower at its address set forth in
Section 9.01(a) (with a copy thereof to the Guarantor). The Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon the Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to the
Borrower. To the extent the Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether from service
or notice, attachment prior to judgment, attachment in aid of

 

-48-



--------------------------------------------------------------------------------

execution of a judgment, execution or otherwise), the Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Obligor acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Guarantor or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by the Guarantor and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this paragraph, “Information” means
all information received from any Obligor relating to the Guarantor or any of
its Subsidiaries (or their business) or obtained by the Administrative Agent or
any Lender from a review of the books and records of the Guarantor or any of its
Subsidiaries, other than any such information that is

 

-49-



--------------------------------------------------------------------------------

available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Obligor; provided that, in the case of information
received from an Obligor after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify the Borrower that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies each Obligor, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent, as applicable, to verify the
identity of each Obligor. This information must be delivered to the Lenders and
the Administrative Agent no later than five days prior to the Closing Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

[Signature Pages Follow]

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER INVESTMENTS
(LUXEMBOURG) S.À R.L., as the Borrower By   /s/ Sharon R. Ryan   Name: Sharon R.
Ryan   Title: Manager B

 

INTERNATIONAL PAPER COMPANY,

as the Guarantor

By   /s/ Errol A. Harris   Name: Errol A. Harris   Title: Treasurer

 

BNP PARIBAS, individually as a Lender and as
Administrative Agent By   /s/ Angela B. Arnold   Name: Angela B. Arnold   Title:
Director

By   /s/ Nanette Baudon   Name: Nanette Baudon   Title: Vice President

Signature Page to Loan Agreement

International Paper Investments (Luxembourg) S.à r.l.



--------------------------------------------------------------------------------

CITIBANK INTERNATIONAL plc, individually as
a Lender and as Syndication Agent By   /s/ Paul Gibbs, Director   Name: Paul
Gibbs, Director   Title: Designated Signatory

 

UBS LOAN FINANCE LLC, individually as a
Lender and as Documentation Agent By   /s/ Irja R. Otsa   Name: Irja R. Otsa  
Title: Associate Director

 

By   /s/ Mary E. Evans   Name: Mary E. Evans   Title: Associate Director

 

THE ROYAL BANK OF SCOTLAND plc, as a
Lender By   /s/ Grover Fitch   Name: Grover Fitch   Title: Managing Director

 

JPMORGAN CHASE BANK, N.A., as a Lender By   /s/ Peter Predum   Name: Peter
Predum   Title: Executive Director

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By   /s/ Michael L. Letson, Jr.   Name:
Michael L. Letson, Jr.   Title: Vice President

 

SOCIÉTÉ GÉNÉRALE, as a Lender By   /s/ Nigel Elvey   Name: Nigel Elvey   Title:
Vice President

 

REGIONS BANK, as a Lender By   /s/ Bryan W. Ford   Name: Bryan W. Ford   Title:
Senior Vice President

 

COBANK, ACB, as a Lender By   /s/ Michael Tousignant   Name: Michael Tousignant
  Title: Vice President

 

FARM CREDIT BANK OF TEXAS, as a Lender By   /s/ Chris M. Levine   Name: Chris M.
Levine   Title: Vice President

 



--------------------------------------------------------------------------------

NORDEA BANK FINLAND Plc, acting through its
New York and Grand Cayman branches, as a Lender By   /s/ Henrik M. Steffensen  
Name: Henrik M. Steffensen   Title: Senior Vice President

 

By   /s/ Leena Parker   Name: Leena Parker   Title: Vice President

 



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

LENDER

   COMMITMENT

BNP PARIBAS

   $ 78,000,000

CITIBANK INTERNATIONAL plc

   $ 78,000,000

UBS LOAN FINANCE LLC

   $ 78,000,000

THE ROYAL BANK OF SCOTLAND plc

   $ 58,000,000

JPMORGAN CHASE BANK, N.A.

   $ 42,000,000

SOCIETE GENERALE

   $ 40,000,000

BANK OF AMERICA, N.A.

   $ 39,000,000

REGIONS BANK

   $ 25,000,000

COBANK, ACB

   $ 10,000,000

FARM CREDIT BANK OF TEXAS

   $ 10,000,000

NORDEA BANK FINLAND plc

   $ 10,000,000

AGGREGATE COMMITMENTS

   $ 468,000,000



--------------------------------------------------------------------------------

SCHEDULE II

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C(B – D) + E x 0.01   per cent. per annum    100 – (A+C)     

 

  (b) in relation to a Loan in any currency other than sterling:

 

E x 0.01   per cent. per annum.    300     

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.11(c) (Default Interest)) payable for the
relevant Interest Period on the Loan.



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to LIBOR and Mandatory Cost, the
principal London offices of BNP Paribas.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by the Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

-2-



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE III

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

SCHEDULE IV

Existing Liens

None



--------------------------------------------------------------------------------

EXHIBIT A

Form of

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                     

 

2. Assignee:                                     

        [and is an Affiliate/Approved

        Fund of [identify Lender]1]

 

3. Borrower: International Paper Investments (Luxembourg) S.à r.l. a Luxembourg
société à responsabilité limitée (private limited liability company) having its
registered office at 46A avenue J.F. Kennedy, L-1855 Luxembourg, registered with
the Luxembourg Trade and Companies Register under number B. 90.703, and having
as of the date of this Assignment and Assumption a share capital of [USD
1,229,558,800].

 

1

Select as applicable.



--------------------------------------------------------------------------------

4.

 

Administrative Agent:

   BNP Paribas, as the administrative agent under the Loan Agreement

5.

 

Loan Agreement:

   The $468,000,000 Loan Agreement dated as of March 12, 2009 among
International Paper Investments (Luxembourg) S.à r.l., as the Borrower, the
Guarantor, the Lenders parties thereto and BNP Paribas, as Administrative Agent
and the other parties thereto

6.

 

Assigned Interest:

  

 

    

Commitment/Loans2

   Aggregate Amount
of
Commitment/Loans
for All Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans  

[Loans]

   $      $      %

[Signature Page Follows]

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

Effective Date (herein, the “Effective Date”):             , 20              [TO
BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

[Consented to and]3 Accepted:

 

BNP PARIBAS, as Administrative Agent By:       Title:

 

[Consented to:]4 INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L., as
Borrower By:       Title:

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

 

4

To be added only if the consent of the Borrower is required by the terms of the
Loan Agreement.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

$468,000,000 LOAN AGREEMENT DATED AS OF MARCH 12, 2009

BETWEEN INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L.,

INTERNATIONAL PAPER COMPANY, CERTAIN LENDERS PARTY THERETO AND BNP

PARIBAS, AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement, (iii) the financial condition of the
Obligors, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of the Loan Agreement or (iv) the performance or observance by the
Obligors, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Loan Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (vii) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Form of

BORROWING REQUEST

INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L.

BNP Paribas,

    as Administrative Agent for

the Lenders referred to below,

[            ]

[            ]

Attention: [            ]

 

  Re: INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L.

[Date]

Ladies and Gentlemen:

Reference is made to the Loan Agreement dated as of March 12, 2009 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L., a
Luxembourg société à responsabilité limitée (private limited liability company)
having its registered office at 46A avenue J.F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B.
90.703, and having as of the date of this Borrowing Request a share capital of
[USD 1,229,558,800] (the “Borrower”), the Guarantor (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I of the Loan Agreement), the Lenders and BNP Paribas, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Loan Agreement that it
requests a Borrowing under the Loan Agreement, and in that connection sets forth
below the terms on which such Borrowing is requested to be made:

 

(A)   Principal amount of Borrowing5

   $                                                 

(B)   Date of Borrowing (which is a Business Day)6

   [            ],2009

 

5

ABR and LIBOR Loans must be in an amount that is at least $25,000,000 and an
integral multiple of $1,000,000; provided that an ABR Borrowing may be equal to
the remaining available balance of the applicable Commitments.

Footnote continued on next page.

 

B-1



--------------------------------------------------------------------------------

(C)   Type of Borrowing

   [ABR] [LIBOR]   

(E)   Interest Period and the last day thereof7

       

(F)    Funds are requested to be disbursed to the Borrower’s account with
[            ] (Account No. ).8

     

[Signature Page Follows]

 

 

Footnote continued from previous page.

 

6

If a LIBOR Borrowing is requested, shall be a Business Day that is at least
three Business Days following the date hereof to the extent this Borrowing
Request is delivered to the Administrative Agent not later than 11:00 a.m. New
York City time on the date hereof, otherwise a Business Day that is at least
four Business Days following the date of delivery hereof.

 

7

Applicable only to LIBOR Borrowings. Shall be subject to the definition of
“Interest Period” in the Loan Agreement and permitted under Section 2.02(c).

 

8

Shall comply with the requirements of Section 2.05.

 

B-2



--------------------------------------------------------------------------------

  INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L. By:       Name:   Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

Form of

INTEREST ELECTION REQUEST

INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L

BNP Paribas,

    as Administrative Agent

[            ]

[            ]

Attention: [            ]

[Date]

 

  Re: INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L.

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Loan Agreement dated as of March 12, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
among INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L., a Luxembourg
société à responsabilité limitée (private limited liability company) having its
registered office at 46A avenue J.F. Kennedy, L-1855 Luxembourg, registered with
the Luxembourg Trade and Companies Register under number B. 90.703, and having
as of the date of this Interest Election Request a share capital of [USD
1,229,558,800] (the “Borrower”), the Guarantor (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I thereof), the Lenders and BNP Paribas, as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders.

The Borrower hereby requests that on [            ]9 (the “Interest Election
Date”),

1. $[            ] of the presently outstanding principal amount of the Loans
originally made on [            ],

2. and all presently being maintained as [ABR Loans] [LIBOR Loans],

3. be [converted into] [continued as],

 

9

Shall be a Business Day that is at least three Business Days following the date
hereof to the extent this Interest Election Request is delivered to the
Administrative Agent not later than 11:00 a.m. New York City time on the date
hereof, otherwise a Business Day that is at least four Business Days following
the date of delivery hereof.

 

C-1



--------------------------------------------------------------------------------

4. [LIBOR Loans having an Interest Period of [one/two/three/six/nine/twelve]10
months] [ABR Loans].

[Signature Page Follows]

 

10

Shall comply with the definition of Interest Period and Section 2.02(c). Note
that nine or twelve month or less than one month Interest Periods require
consent of all affected Lenders. Note that if any Interest Election Request
requests a LIBOR Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of three months’
duration.

 

C-2



--------------------------------------------------------------------------------

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

  INTERNATIONAL PAPER INVESTMENTS (LUXEMBOURG) S.À R.L. By:       Name:   Title:

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[Intentionally Omitted]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Form of

NOTE

New York, New York        

[Date]        

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PAPER INVESTMENTS
(LUXEMBOURG) S. À. R. L., a Luxembourg société à responsabilité limitée (private
limited liability company) having its registered office at 46A avenue J.F.
Kennedy, L-1855 Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B. 90.703, and having as of the date of this Note a share
capital of [USD 1,229,558,800] (the “Borrower”), hereby promises to pay to
[            ] or registered assigns (the “Lender”) on the Maturity Date (as
defined in the Loan Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of
                     DOLLARS ($                    ), or, if less, the aggregate
unpaid principal amount of all Loans of the Lender outstanding under the Loan
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Loan Agreement. The Borrower further
agrees to pay interest in like money at such office or account specified in
Section 2.17 of the Loan Agreement on the unpaid principal amount hereof from
time to time from the date hereof at the rates, and on the dates, specified in
Section 2.11 of such Loan Agreement.

The holder of this promissory note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Loan of the Lender
outstanding under the Loan Agreement, the date and amount of each payment or
prepayment of principal hereof, and the date of each interest rate conversion or
continuation pursuant to Section 2.06 of the Loan Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Loan Agreement.

This Note is one of the promissory notes referred to in Section 2.08 of the Loan
Agreement dated as of March 12, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among the Borrower, the Guarantor, the Lenders, and BNP Paribas, as
administrative agent for the Lenders, is subject to the provisions thereof and
is subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Loan Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.

This Note is Guaranteed as provided in the Loan Agreement. Reference is hereby
made to the Loan Agreement, the nature and extent of the Guarantee, the terms
and conditions upon which the Guarantee was granted and the rights of the holder
of this Note in respect thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Loan Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

E-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER MAINTAINED BY
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE LOAN AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 

E-2



--------------------------------------------------------------------------------

 

INTERNATIONAL PAPER INVESTMENTS

(LUXEMBOURG) S.À R.L.

By:       Name:   Title:

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

OPINION OF DEBEVOISE & PLIMPTON LLP

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

OPINION OF PARENT COUNSEL

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

OPINION OF LOYENS & LOEFF

[Text omitted but will be supplementally furnished to the Securities and
Exchange Commission upon

request]



--------------------------------------------------------------------------------

EXHIBIT G

INTERNATIONAL PAPER COMPANY

OFFICER’S CERTIFICATE

I certify that I am [                    ] of International Paper Company (the
“Guarantor”), and that, as such, I am authorized to execute this officer’s
certificate (the “Officer’s Certificate”) on behalf of the Guarantor pursuant to
Section 5.01(e) of the Loan Agreement, dated as of March 12, 2009, (as amended
and restated from time to time, the “Loan Agreement”; all capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Loan Agreement), among International Paper Investments (Luxembourg) S.à r.l., a
Luxembourg société à responsabilité limitée (the “Borrower”), the Guarantor, the
Lenders, the Arrangers and BNP Paribas, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and I further certify, in my
capacity as an officer of the Guarantor and not in my personal capacity, that as
of the date hereof the representations and warranties in Article III of the Loan
Agreement, are (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, except to the
extent that they relate to a particular date, true and correct in all respects
on and as of the date hereof, as if made on and as of the date hereof, and
(ii) in the case of all other representations and warranties, except to the
extent that they relate to a particular date, true and correct in all material
respects on and as of the date hereof, as if made on and as of the date hereof.

[Signature Page Follows]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate on
this          day of March, 2009.

 

  INTERNATIONAL PAPER COMPANY By:       Name:   Title:

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

Form of

INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Loan
Agreement, dated as of March 12, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among International
Paper Investments (Luxembourg) S.à r.l., a Luxembourg société à responsabilité
limitée (private limited liability company) having its registered office at 46A
avenue J.F. Kennedy, L-1855 Luxembourg, registered with the Luxembourg Trade and
Companies Register under number B. 90.703, and having as of the date of this
Supplement a share capital of [USD 1,229,558,800] (the “Borrower”),
International Paper Company (the “Guarantor”), the Lenders party thereto and BNP
Paribas, as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Loan Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time one or more tranches of Additional Term Loans under the Loan Agreement by
requesting one or more Lenders to participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to enter into a tranche of Additional Term Loans pursuant to such
Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Loan Agreement, the undersigned
Increasing Lender now desires to participate in a tranche of Additional Term
Loans under the Loan Agreement by executing and delivering to the Borrower and
the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Loan Agreement, that on the date of this Supplement it shall participate
in a tranche of Additional Term Loans with a commitment amount equal to
$[                    ] (the “Commitment”) with respect thereto.

2. The effective date of the Additional Term Loans shall be
[                                ] (the “Effective Date”). The Increasing Lender
agrees to fund its Commitment on the Effective Date.

3. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

4. Terms defined in the Loan Agreement shall have their defined meanings when
used herein.

5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

H-1



--------------------------------------------------------------------------------

6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[Signature Page Follows]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:     Name: Title:

Accepted and agreed to as of the date first written above:

 

INTERNATIONAL PAPER INVESTMENTS

(LUXEMBOURG) S.À R.L.,

as Borrower

By:     Name: Title:

Acknowledged and agreed as of the date first written above:

 

BNP PARIBAS,

as Administrative Agent

By:     Name: Title:

Acknowledged as of the date first written above:

 

INTERNATIONAL PAPER COMPANY

as Guarantor

By:     Name: Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

Form of

AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), to the Loan Agreement, dated as of March 12, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among International Paper Investments (Luxembourg) S.à r.l., a
Luxembourg société à responsabilité limitée (private limited liability company)
having its registered office at 46A avenue J.F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B.
90.703, and having as of the date of this Supplement a share capital of [USD
1,229,558,800] (the “Borrower”), International Paper Company (the “Guarantor”),
the Lenders party thereto and BNP Paribas, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Loan Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may participate in tranches of Additional
Term Loans under the Loan Agreement subject to the approval of the Borrower and
the Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Loan Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the Loan
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Loan Agreement and agrees that it shall, on the date of this Supplement, become
a Lender for all purposes of the Loan Agreement to the same extent as if
originally a party thereto, with a commitment with respect to Additional Term
Loans of $[                    ] (the “Commitment”).

2. The effective date of the Additional Term Loans shall be
[                                ] (the “Effective Date”). The Augmenting Lender
agrees to fund its Commitment on the Effective Date.

3. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Agreement or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent

 

I-1



--------------------------------------------------------------------------------

by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Loan Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender.

4. The undersigned’s address for notices for the purposes of the Loan Agreement
is as follows:

[                    ]

5. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

6. Terms defined in the Loan Agreement shall have their defined meanings when
used herein.

7. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

8. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[Signature Page Follows]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:     Name: Title:

Accepted and agreed to as of the date first written above:

 

INTERNATIONAL PAPER INVESTMENTS

(LUXEMBOURG) S.À R.L.

By:     Name: Title:

Acknowledged and agreed as of the date first written above:

 

BNP PARIBAS,

as Administrative Agent

By:     Name: Title:

Acknowledged as of the date first written above:

 

INTERNATIONAL PAPER COMPANY

as Guarantor

By:     Name: Title:

 

I-3